DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  missing punctuation, colon, after “the system comprising” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-11, and 12-20 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, Claim 10 as amended now recites “the loading device configured to apply the known loads simultaneously in multiple spatial directions such that it can apply 3D forces and 3D moment loads”; however, the instant specification as cited or otherwise fails to provide support for applying the “3D forces and 3D moment loads.” In particular, the instant specification only discloses providing “both translational and rotational movement”; however, the instant specification does not teach of applying said translation and rotational movement simultaneously. Thus, under the broadest reasonable interpretation only rotational movement would encompass “multiple spatial directions,” i.e. 2D motion in a single plane; whereas, translational movement can be reduced to movement in a single direction, i.e. 1D movement. Furthermore, the instant specification discloses “a six-axis force and moment sensor 11” (emphasis added) and not applying 3D forces and moment loads. Therefore, the instant specification fails to provide sufficient support for applying “3D forces and 3D moment loads” and therefore the limitation constitutes new matter. It should be appreciated that while the sensor 11 is capable of measuring in forces & torques with six degrees of  freedom (6DoF), that does not indicate that the loading device 4 and/or parallel manipulator 8 is capable 3D manipulation. 
The dependent claims of the above rejected claims are rejected due to their dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 9-11, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Jia (US PGPUB 2013/0110250 A1; hereinafter “Li”) and further in view of Branch et al. (US PGPUB. 20140081181; hereinafter “Branch”).
With regards to Claim 10, Li teaches of a system for determining the a laxity of a joint of a human or animal (computer configured for “evaluating the tension or laxity of the soft tissue surrounding a patient's knee joint,” see Abstract & ¶ [0035]), the system comprising: 
 a means for providing at least one patient-specific geometrical three-dimensional (3D) model of at least one bone and/or at least one prosthesis comprised by the joint (computer programmed to perform step 102 which includes generating a 3D model of unloaded knee joint, see ¶ [0033], [0035] & FIG. 2),
a loading device for applying known loads to the joint or to a part of the body connected to the joint (the standing surface, e.g. floor, box, scale, etc., clearly meets the broadest reasonable interpretation of “any way of applying known loads in a controlled manner” set forth by Applicant based on patient’s readily available normal force relative to the standing surface, i.e. weight, see ¶ [0031] & Claim 3), the loading device configured to apply the known loads simultaneously in multiple spatial directions such that it can apply 3D forces and 3D moment loads (one of ordinary skill before the effective filing date would understand that the knee joint of Li is not a planar surface perpendicular to the direction of gravity, the knee joint has a multiple 3D surfaces and, thus, any load would include forces and moments in 3D enacted upon it which as illustrated in FIGs. 6a-6c which shows angles of rotation α & β as non-coincident and thus imparting forces and moments in three dimensions),
an image forming device for obtaining a series of actual images of the joint while the loads are applied (step 104 includes generating a 3D model of the loaded knee joint, i.e. known qualitative load, based on a 3D imaging modality, see ¶ [0037] & FIG. 2), and
at least one computer (a computer for digitally processing the images; see ¶ [0035]) adapted to:
register the at least one patient-specific geometrical model onto the actual images (step 106 includes aligning the first and second image, i.e. 1st or 2nd 3D model, from steps 102 and 104, respectively, see ¶ [0041] & FIGS. 2, 5),
calculate a relative displacement and/or rotation of the at least one bone and/or at least one prosthesis as a function of the applied loads based on registering the patient-specific geometrical 3D model onto the actual images (step 108 includes measuring angles/rotation such as unloaded rotation angle α or the degree of rotation angle β between the loaded & unloaded knee joint, and distances such as medial-lateral distance Δ1 or superior-inferior distance Δ2, see ¶ [0045]-[0052] & corresponding FIGS. 6A-6C for various examples of evaluated differences of step 108), and 
determine a measure of the laxity of the joint based on the calculated relative displacement and/or rotation (step 102 includes generating a 3D model of unloaded knee joint, see ¶ [00330] & FIG. 2), wherein the relative displacement and/or rotation is calculated in (“Based on the evaluating step 108, the surgeon or another party determines the laxity or tension of the patient's knee joint 10 during step 110 of method 100,” see ¶ [0053] & FIG. 2). 
However, it appears that Li may be silent to wherein the relative displacement and/or rotation is calculated in 3D so that 3D laxity properties of the joint can be determined. However, Branch teaches of a method and apparatus for robotic knee testing to control the rate and force in at least three directions (see Branch ¶ [0003] & Claim 23). In particular, Branch teaches of wherein the relative displacement and/or rotation is calculated in 3D so that 3D laxity properties of the joint can be determined (degrees of movement & toque of various movement (e.g. AP, IE, varus-valgus) can be measured and recorded, i.e. 3D displacement/rotation & 3D laxity measurement, see Branch ¶ [0213], using complex chain of drives working both dependently and/or independently to influence motion of one limb segment with respect to another limb segment, see Branch ¶ [0198]).
Li and Branch are both considered to be analogous to the claimed invention because they are in the same field of image-based joint laxity assessment. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Branch to provide a 3D relative displacement and/or rotation for 3D laxity assessment. Doing so would aid in providing “accurate, reproducible and objective data on the changes in ‘joint play’ or motion that occurs with an injured knee compared to their healthy knee and to the population as a whole such that the clinician can achieve patient satisfaction with focused, biomechanical and proven surgical interventions specific to that injury and for that knee across the entire population of damaged knees” (see Branch,¶ [0016]).

With regards to Claim 1, a method of determining the laxity of a joint of a human or an animal (“evaluating the tension or laxity of the soft tissue surrounding a patient's knee joint,” see Abstract) using the system of claim 10, the method comprising:
providing at least one patient-specific geometrical three-dimensional (3D) model of at least one bone and/or at least one prosthesis comprised by the joint (step 102 includes generating a 3D model of unloaded knee joint, see ¶ [0033] & FIG. 2),
providing a series of actual images of the joint obtained while known loads were applied to the joint or to a part of the body connected to the joint, the known loads being applied in multiple spatial directions (step 104 includes generating a 3D model of the loaded knee joint, i.e. known qualitative load, based on a 3D imaging modality, see ¶ [0037] & FIG. 2); further, one of ordinary skill before the effective filing date would understand that the knee joint of Li is not a planar surface perpendicular to the direction of gravity and thus any load would include forces and moments in multiple spatial directions enacted upon it as clearly illustrated in FIGs. 6a-6c which shows angles of rotation α & β as non-coincident and thus imparting forces and moments in multiple spatial directions,
 registering the at least one patient-specific geometrical 3D model onto the actual images (step 106 includes aligning the first unloaded image and second loaded image, from steps 102 and 104, respectively, see Branch ¶ [0041] & FIGS. 2, 5, where the first image is a 3D model of the joint, see Branch ¶ [0033], & the second image is a 2D image of the joint, see Branch ¶ [0037]),
calculating a relative displacement and/or rotation of the at least one bone and/or at least one prosthesis as a function of the applied loads based on registering the patient-specific geometrical 3D model onto the actual images, wherein the relative displacement and/or rotation is calculated in (step 108 includes measuring angles/rotation such as unloaded rotation angle α or the degree of rotation angle β between the loaded & unloaded knee joint, and distances such as medial-lateral distance Δ1 or superior-inferior distance Δ2, see ¶ [0045]-[0052] & corresponding FIGS. 6A-6C for various examples of evaluated differences of step 108), and 
based on the calculated relative displacement and/or rotation determine a measure of the laxity of the joint including (“Based on the evaluating step 108, the surgeon or another party determines the laxity or tension of the patient's knee joint 10 during step 110 of method 100,” see ¶ [0053] & FIG. 2).  
However, it appears that Li may be silent to wherein the relative displacement and/or rotation is calculated in 3D so that 3D laxity properties of the joint can be determined. However, Branch teaches of a method and apparatus for robotic knee testing to control the rate and force in at least three directions (see Branch ¶ [0003] & Claim 23). In particular, Branch teaches of wherein the relative displacement and/or rotation is calculated in 3D so that 3D laxity properties of the joint can be determined (degrees of movement & toque of various movement (e.g. AP, IE, varus-valgus) can be measured and recorded, i.e. 3D displacement/rotation & 3D laxity measurement, see Branch ¶ [0213], using complex chain of drives working both dependently and/or independently to influence motion of one limb segment with respect to another limb segment, see Branch ¶ [0198]).
Li and Branch are both considered to be analogous to the claimed invention because they are in the same field of image-based joint laxity assessment. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Branch to provide a 3D relative displacement and/or rotation for 3D laxity assessment. Doing so would aid in providing “accurate, reproducible and objective data on the changes in ‘joint play’ or motion that occurs with an injured knee compared to their healthy knee and to the population as a whole such that the clinician can achieve patient satisfaction with focused, biomechanical and proven surgical interventions specific to that injury and for that knee across the entire population of damaged knees” (see Branch,¶ [0016]).

With regards to Claim 2, Li teaches of wherein the at least one patient-specific geometrical model is obtained from at least one medical image and/or at least one computer-aided design (CAD) model, such as medical images obtained by a computed tomography (CT} scanner or a magnetic resonance imaging (MRI) scanner (step 102 includes generating a 3D model of unloaded knee joint, see ¶ [00330] & FIG. 2).  
  
With regards to Claim 5, Li teaches of wherein the actual images are bi-planar X-ray images, ultrasound images, CT or MRI images (step 104 includes generating a 3D model of the loaded knee joint based on a 3D imaging modality such as X-ray, fluoroscopy, magnetic resonance imaging (MRI), computed tomography (CT), or ultrasound, see ¶ [0033], [0037] & FIG. 2).

With regards to Claim 9, Li teaches of wherein the registering of the patient-specific geometrical model onto the actual images is performed by an iterative closest point optimization or a match between digitally reconstructed radiographs and the actual images (the aligning step 106 is performed based on best-fit calculations; see ¶ [0041]).  

With regards to Claim 11, Li teaches of wherein the means for providing at least one patient-specific geometrical model is adapted to base the at least one patient-specific geometrical model on medical images obtained by a CT scanner or a MRI scanner and/or CAD models (computer programmed to perform step 102 which includes generating a 3D model of unloaded knee joint, see ¶ [0033], [0035] & FIG. 2).  

With regards to Claim 13, Li teaches of wherein the image- forming device is an X-ray apparatus or an ultrasound apparatus (step 104 includes generating a 3D model of the loaded knee joint based on a 3D imaging modality such as X-ray, fluoroscopy, magnetic resonance imaging (MRI), computed tomography (CT), or ultrasound, see ¶ [0033], [0037] & FIG. 2) .  

With regards to Claim 15, Li teaches of wherein the computer is adapted to perform the registering of the patient-specific geometrical model onto the actual images by an iterative closest point optimization or a match between digitally reconstructed radiographs and the actual images (the aligning step 106 is performed based on best-fit calculations; see ¶ [0041]).
  
With regards to Claim 16, a computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to perform the method of claim 1, further comprising:
retrieving from a first storage medium at least one patient-specific geometrical model of at least one bone and/or at least one prosthesis comprised by the joint (computer having, for example, image processing software and/or computer-aided design (CAD) software installed thereon; see ¶ [0035]),
retrieving from the first storage medium or from a second storage medium a series of actual images of the joint obtained while known loads were applied to the joint or to a part of the body connected to the joint (the computer may be programmed to combine a plurality of two-dimensional X-ray images to generate the digital, three-dimensional model 30,40; see ¶ [0035]), 
registering the at least one patient-specific geometrical model onto the actual images (“the aligning step 106 of method 100 is performed using a suitable computer, which may be the same computer discussed above,” see ¶ [0041]),
calculating relative displacement and/or rotation of the at least one bone and/or at least one prosthesis as a function of the applied loads based on registering the patient-specific geometrical 3D model onto the actual images (step 108 includes measuring angles/rotation such as unloaded rotation angle α or the degree of rotation angle β between the unloaded knee joint (first image being a 3D model as discussed above) & the loaded knee joint (second image being a 3D representation)), and distances such as medial-lateral distance Δ1 or superior-inferior distance Δ2, see ¶ [0045]-[0052] & corresponding FIGS. 6A-6C for various examples of evaluated differences of step 108), and
determining a measure of the laxity of the joint based on the calculated relative displacement and/or rotation (“Based on the evaluating step 108, the surgeon or another party determines the laxity or tension of the patient's knee joint 10 during step 110 of method 100,” see ¶ [0053] & FIG. 2).  

With regards to Claim 17, it appears that Li may be silent to wherein the loading device comprises a six-axis force and moment sensor; however, Branch teaches of wherein the loading device comprises a six-axis force and moment sensor (degrees of rotation are measured via encoding & torque is measured by torque transducers 1104, 1222, 1530, see Branch ¶ [0054] & [0213]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Branch to provide a six-axis force and moment sensor. Doing so would aid in providing “accurate, reproducible and objective data on the changes in ‘joint play’ or motion that occurs with an injured knee compared to their healthy knee and to the population as a whole such that the clinician can achieve patient satisfaction with focused, biomechanical and proven surgical interventions specific to that injury and for that knee across the entire population of damaged knees” (see Branch,¶ [0016]).
 
With regards to Claim 19, wherein the loading device is at least partially arranged within the image forming device (the second image, i.e. loaded image, is captured while patient is standing on the standing surface, see Li, ¶ [0037], i.e. the standing surface is partially arranged within the image forming device of a “ X-ray, fluoroscopy, magnetic resonance imaging (MRI), computed tomography (CT), or ultrasound, see Li ¶ [0033]).


Claims 6-7 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Branch, as applied to claims 1, 10 and 13 above, and further in view of Illes et al. ("The EOS™ imaging system and its uses in daily orthopaedic practice," (28 February 2012) International Orthopaedics (SICOT) 36:1325–1331; hereinafter “Illes”).

With regards to Claims 6 and 7 & 14 (mutatis mutandis), Li teaches of wherein the loads are applied by the loading device and the loading device (the standing surface, e.g. floor, box, scale, etc., clearly meets the broadest reasonable interpretation of “any way of applying known loads in a controlled manner” set forth by Applicant based on patient’s readily available normal force relative to the standing surface, i.e. weight, see Li, ¶ [0031] & Claim 3) is at least partly arranged inside the image forming device (the second image, i.e. loaded image, is captured while patient is standing on the standing surface; see Li, ¶ [0037]), which comprises a (the second image, i.e. loaded image, is captured while patient is standing on the standing surface; see Li, ¶ [0037]).  It appears that Li as modified may be silent to a bi-planar x-ray scanner; however, Illes teaches of using an EOS® bi-planar x-ray slot scanning system for 3D reconstruction of knee arthritis for assessing relative displacement (see pg. 1330, FIG. 7 & corresponding caption). Modified Li and Illes are both considered to be analogous to the claimed invention because they are in the same field of radiography based joint assessment. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Li to incorporate the teachings of Illes to provide a laxity assessment using a bi-planar slot scanning radiographic imaging system like the EOS®. Doing so would aid in 3D visualization evaluation of orthopedic diseases utilizing the capture of full-body radiographs in upright normal loads with significantly reduced radiation dose, (see Illes, pg. 1331, col. 2, ¶ 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Branch, as applied to claim 10 above, and further in view of Imhauser, Carl (US PGPUB 20140260701; hereinafter “Imhauser”) 
With regards to Claim 18, it appears that Li may be silent to wherein the loading device comprises a shank fixation component, a thigh fixation component, and an adjustable seat. However, Branch teaches of a shank fixation component (strap to restrained lower limb affixed to calf bias plate, see Branch ¶ [0131]) and  a thigh fixation component (thigh restraint, see Branch ¶ [0054). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Branch to provide a shank fixation component and a thigh fixation component. Doing so would aid in providing “accurate, reproducible and objective data on the changes in ‘joint play’ or motion that occurs with an injured knee compared to their healthy knee and to the population as a whole such that the clinician can achieve patient satisfaction with focused, biomechanical and proven surgical interventions specific to that injury and for that knee across the entire population of damaged knees” (see Branch,¶ [0016]).
It appears that modified Li may be silent to an adjustable seat. However, Imhauser teaches of an apparatus to determine 3D load displacement characteristics in rotation and translation of an anatomical joint (see Imhauser Abstract & ¶ [0007]). In particular, Imhauser teaches of an adjustable seat (subjects will be seated in an adjustable seat, see Imhauser ¶ [0057]). 
Modified Li and Imhauser are both considered to be analogous to the claimed invention because they are in the same field of knee laxity testing . Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Li  to incorporate the teachings of Imhauser to provide an adjustable seat. Doing so would aid in a “quantitative, reliable technique to assess the 3D load displacement response of a joint for the purposes of contributing to the clinical management of joint pathologies,” (see Imhauser ¶ [0005]); furthermore, the adjustable seat provides proper alignment between the three axes of the apparatus and the three anatomical planes of the joint in order to achieve a clinically meaningful interpretation, (see Imhauser ¶ [0055]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Branch, as applied to claim 10 above, and further in view of Reiner et al. (US PGPUB 20040254771; hereinafter “Reiner”) .
With regards to Claim  20, it appears that Li as modified may be silent to wherein the loading device comprises a six degrees of freedom parallel manipulator. However, Reiner teaches of an interactive knee phantom in which a user can measure and manually introduce forces that trigger displacement or rotation of a simulated body segment (see Reiner ¶ [0102] & [0276]). In particular, Reiner teaches of wherein the loading device comprises a six degrees of freedom parallel manipulator (a force actuator mechanism with parallel kinematic mechanism 21 with ” any desired anatomically meaningful three-dimensional position and orientation of the end effector can be established,” i.e. parallel manipulator, and “six-component force-moment sensor, which passes on its measured signals to the robotic control and biomechanical joint simulation, is installed at the end effector”, i.e. 6DoF; see Reiner ¶ [0149]).
Modified Li and Reiner are both considered to be analogous to the claimed invention because they are in the same field of radiography based joint assessment (see Reiner ¶ [0110]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Reiner to provide a 6DoF parallel manipulator. Doing so would aid in providing “any desired anatomically meaningful three-dimensional position and orientation of the end effector can be established” (see Reiner ¶ [0149]).

Response to Amendment
The amendment filed 13 July, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “such that it can apply 3D forces and 3D moment loads” as described above in greater detail.
Applicant is required to cancel the new matter in the reply to this Office Action.

The objections to Claims 1-2, 5-11, and 13-16 have been withdrawn in light of the amendments of 13 July, 2022. 

The traversal of claim interpretation under 35 U.S.C. 112(f) is acknowledged; however, without arguments and/or evidence to rebut the interpretation under 35 U.S.C. 112(f) the traversal is deemed defective and the interpretation of in the Office Action of 13 April, 2022 stands. 

The rejection of Claims 1-2, 5-11, and 13-16 under 35 U.S.C. 101 has been withdrawn in light of the amendments of 13 July, 2022. 

The rejection of Claims 1-2, 5-11, and 13-16 under 35 U.S.C. 112(b) has been withdrawn in light of the amendments of 13 July, 2022; however, said amendments raise issues under 35 U.S.C. 112(a) & 35 U.S.C. 112(d).

	The Office recognizes that newly added claims 17-20 are fully supported by the original disclosure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-11, and 13-16  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to Claim 10 and Claims 1, 3, and 4 (mutatis mutandis), Applicant argues that the previously stated assertion in the Office Action dated 13 April, 2022 that "the standing surface e.g., floor, box, scale, etc., clearly meets the broadest reasonable interpretation [...] set forth by Applicant..." of the loading device “does not allow for the applicant of 3D forces and 3D moment loads as recited in the amended claim 10.” The Office respectfully disagrees. It should be appreciated that under the 35 U.S.C. 112(f) interpretation of loading device encompasses “any way of applying known loads in a controlled manner is covered by the scope of the present invention.” The loading device as claimed does not articulate in “multiple spatial directions” to enact “loads simultaneously in multiple spatial directions”; the loading device merely “appl[ies]” the said loads. In addition, one of ordinary skill in the art before the effective filing date would understand that the knee joint of Li is not a planar surface perpendicular to the direction of gravity and thus any load would include forces and moments in multiple spatial directions enacted upon it. This is clearly illustrated in FIGs. 6a-6c which show non-coincident angles of rotation α & β between a loaded and loaded state (see ¶ [0048]) and, thus, would impart said forces and moments in multiple spatial directions enacted upon it. Furthermore, the forces and moments (see 35 U.S.C. 112(a) rejection for interpretation) are not claimed to be acted upon simultaneously. Based on these factors, under the broadest reasonable interpretation of a loading device as interpreted under 35 U.S.C. 112(f), the standing surface of Li still teaches on the claim language in question because the standing surface applies known loads based on the normal force .
	With regards to Claim 6, Applicant argues that “the proposed combination of Li and Illes does not teach this feature, because the Office alleges that the loading device is the standing surface on which the subject stands-such a surface is not arranged within the image forming device.” The Office respectfully disagrees. Merely stating that a cited reference fails to teach a claimed limitation without supporting the assertion does not amount to an argument and/or evidence to rebut the prima facie case of obviousness. Furthermore, one of ordinary skill in the art would understand that a standing surface must be present within the imaging device in order to attain an image of the knee loaded in a standing position as taught by Li.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH S JASANI/Examiner, Art Unit 3793            

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793